Mr. Justice Raney
delivered the opinion of the court:
'The dismissal of an appeal for failure to comply with -some substantial requirement of the law governing appeals does not bar a second appeal nor a writ of error, ta*29ken within the time allowed by the statutes for taking appeals and writs of error. Harris vs. Ferris, 18 Fla., 81.
It is error to sue out a writ of error in simply the firm-name or style of a copartnership.
The names of the individuals composing the firm should be set out as they appear in the record of the cause. Whether such an error is amendable it is unnecessary to-discuss here, as upon an inspection of the transcript we discover there is no final judgment in the case.
The judgment, which it is sought to have reviewed, orders that the demurrer “ be sustained,” and that “ judgment on the demurrer is hereby entered upon the demurrer for the defendant with costs.” There is no entry disposing-of the action, and until there is one no appeal or writ of error lies. Gates vs. Hayner et al., 22 Fla., 325.
The writ of error is dismissed.